Citation Nr: 1717035	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a shin disorder, claimed as shin splints.
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1993 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

In September 2014, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that, following the Agency of Original Jurisdiction's (AOJ's) most recent readjduciation of the Veteran's claim in the January 2015 supplemental statement of the case, additional evidence, to include VA treatment records and VA examination reports referable to the knees, ankles, back, and neck, was added to the record.  While the Veteran has not waived AOJ consideration of the newly received evidence, such is duplicative of that previously considered in that such fails to demonstrate a shin disorder, and, therefore, irrelevant to the claim decided herein.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Board proceeding with a decision on the instant claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.	


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a shin disorder, to include shin splints, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

CONCLUSION OF LAW

The criteria for service connection for a shin disorder, claimed as shin splints, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a November 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004);Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs) as well as post-service private and VA treatment records have been obtained and considered.  She has not identified any additional outstanding records that have not been requested or obtained. 

The Veteran was also provided a VA examination in November 2014 to determine the current nature and etiology of her claimed shin disorder.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include her STRs; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her shin disorder, the type and onset of symptoms, and her contention that her military service caused her shin disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony, the Board remanded the case in order to obtain outstanding treatment records and afford her a VA examination so as to determine the nature and etiology of her claimed shin disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the September 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  Specifically, the Board directed the AOJ to provide the Veteran an opportunity to identify any additional relevant medical treatment records from either private or VA facilities pertaining to her claimed shin disorder, to include VA treatment records from the Charleston facility dated from mid-August 2013 to the present.  Thereafter, in November 2014, the Veteran was sent a letter in which she was requested to identify any outstanding records; however, she did not respond.  Further, updated VA treatment records from the Charleston VA Medical Center were obtained.  The September 2014 remand also directed that the Veteran be provided with a VA examination so as to address the nature and etiology of her claimed shin disorder, which was conducted in November 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's September 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

The Veteran claims that she has shin splints due to her active duty service.  In a December 2009 statement, the Veteran contended that her flat feet and physical conditioning in the military caused her shin splints.  As such, she maintains that she is entitled to service condition for a shin disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he or she files a service connection claim or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the filing a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Historically, the Veteran's January 1993 entrance examination is negative for any preexisting shin disorders.  The examination report, however, does note a defect of moderate pes planus (flat feet).  Her STRs are negative for complaints, treatment, or diagnoses referable to her shins.  

In her October 2009 claim, the Veteran reported that she first experienced shin splints in May 1995.  At the June 2014 Board hearing, she testified that her legs started hurting after wearing boots and doing exercises in the military such as running on concrete and power lifting.  The Veteran reported a worsening in her condition over the years.  She noted pain and the presence of lumps in her shins since service.  Further, the Veteran testified that her shin pain has adversely affected her employment prospects and productivity. 

To support her claim, the Veteran submitted a letter in July 2014 from her physician at Westside Medical.  In this regard, her physician indicated that he had seen the Veteran in July 2014, at which time she reported having long-standing medical problems, including chronic shin splint pain, which she indicated started during military service.  The physician opined that these (and other reported) problems could have been started and aggravated by injury sustained while on active military duty, from wearing boots and carrying heavy weights and aggravated by her history of flat feet.   

Pursuant to the September 2014 Board remand, the Veteran was afforded a VA examination in November 2014.  At such time, she described the nature of her in-service duties that she believed resulted in her shin splints, to include running with heavy boots and packs.  She also indicated that she experienced pins and needles with numbness and lumps up and down her anterior lower legs.  The Veteran reported that she received treatment in 1994 for shin splints, which included stretching exercises, pain medication, and using ice packs.  She indicated that she experienced chronic pain in her knees and ankles, and her shins had lumps and hurt all the time.  On examination, the examiner indicated that the Veteran currently or previously had shin splints that affected both her right and left legs, which resulted in intermittent feeling of pins and needles, numbness of mid lower legs, and lumps along the shins all the time.  She further noted that palpation of the anterior lower legs along the area known as the shins was uncomfortable for the Veteran; however, she did not feel any lumps.  However, the examiner ultimately determined that the Veteran did not have a current diagnosis associated with her claimed shin disorder.

Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's claimed shin disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of such opinion, the examiner noted that there were no visits to sick call while the Veteran was on active duty or any mention of shin splints on her physical examinations in the STRs.  Further, review of VA treatment records during the last three years were negative for any mention of shin splints or a shin disorder.  However, the examiner noted that the Veteran had many visits regarding her neck and lumbar pain with physical therapy appointments and prosthetics, but there was no mention of her shins. Further, while she did complain of right knee pain in July 2014, such record was negative with regard to her shins.  The examiner again noted that Veteran's report regarding her in-service history of her military duties and treatment for shin splints, but found that there was no corroborating sick call note.  She also noted that the Veteran had gained weight and was over 100 pounds above her ideal body weight, which may have some influence on the symptoms in her legs.  The examiner observed that the physical examination produced some tenderness to palpitation up and down the tibias, but without visualization or palpation of any actual lumps.  Further, X-rays were unremarkable.  The examiner noted that a review of the medical literature failed to illuminate cases of shin splints for 20 years as claimed by the Veteran.  In fact, the most they last is 3-6 months according to websites WebMD and mayoclinic.org.  Therefore, the examiner concluded that it is less likely as not that the Veteran's currently claimed shin disorder had its onset during service.

Further, as noted in the Introduction, while the Veteran underwent additional VA examinations in January 2015, such failed to reveal a diagnosis of a shin disorder, to include shin splints.

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a shin disorder, claimed as shin splints, as the evidence fails to reveal a current diagnosis of such disorder.

In this regard, the Board finds that the opinion of the November 2014 VA examiner, which was provided after a thorough review of the record, including the Veteran's contentions, and a complete physical examination is highly probative as it reflects consideration of all relevant facts and contains a detailed rationale for the conclusion reached.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The examiner's conclusion is also supported by the fact that the STRs and post-service treatment records are negative for a diagnosis of a shin disorder.  Therefore, the Board accords great weight to the findings of the November 2014 VA examiner.

Furthermore, based on such highly probative opinion, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a shin disorder, to include shin splints, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  In this regard, the threshold requirement for service connection is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, supra; Brammer, supra. Here, the highly probative November 2014 VA examination fails to reveal a diagnosis of a shin disorder, to include shin splints.  Moreover, while the examiner explicitly considered the Veteran's contentions regarding her alleged lumps and pain in her shins, she did not attribute such symptoms to a diagnosed disorder.  In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Furthermore, while the Veteran's physician at Westside Medical indicated in July 2014 that she was seen for chronic shin splint pain, a diagnosis of a shin disorder was not confirmed as there was no contemporaneous examination conducted.  Id (pain alone is not a disability).  Additionally, while the Veteran was provided with another opportunity in November 2014 to identify any outstanding records referable to her claim, she chose not to do so.    

The Board has also considered the Veteran's lay statements that she has a shin disorder, to include shin splints, related to her military service.  In this regard, while she is competent to describe shin pain and lumps, she, as a lay person, is not competent to attribute such symptomatology to a diagnosed disorder.  Specifically, rendering such a diagnosis requires medical training and knowledge as it is based upon clinical evaluation and diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of her shin pain and lumps as she does not possess the requisite specialized knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the question of diagnosis in this case may not be competently addressed by lay evidence, and the Veteran's own opinion on the matter is afforded no probative weight.   

Therefore, the Board finds that the Veteran does not have a current disability related to her shins during the pendency of her claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra. Specifically, the evidence of record contains no competent diagnosis of a shin disorder during or since service, and clinical evaluation and diagnostic testing conducted prior to and during the pendency of the claim were normal.  Consequently, the Veteran's claim must be denied as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's shins. See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a shin disorder, claimed shin splints.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a shin disorder, claimed as shin splints, is denied.



______________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


